DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 05/24/2021 has been entered and acknowledged by the Examiner.
Cancellation of claims 2 and 4 has been entered.
Claims 1, 3 and 5-14 are pending in the instant application.
Specification
Applicant’s amendment of the title is acceptable; thank you. The previous objection to is withdrawn.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (WIPO Pub. No. WO2016/112200, previously cited)  in view of Clark et al (US PG Pub. No. 2003/0124278, previously cited).


Regarding Claims 1 and 10, Hu discloses: a color conversion film (title) comprising: a substrate film (¶ [0126], lines 2-4, applied to a substrate); and a color conversion functional layer (¶ [0126], lines 1-4, thermal regulating conversion layer) provided on the substrate film, wherein the color conversion functional layer includes a solid phase change material (¶ [0146], cured to solid form); and the solid phase change material is at least one selected from, a cellulose-based polymer and a polyurethane-based polymer (¶ [0028], line 17).
Hu fails to disclose: wherein the solid phase change material has a solid-solid phase transition occurring at 30° C to 80° C. 
Applicant has disclosed in the specification that the phase transition must occur within this range (pg.4, last paragraph, pg.5, 1st paragraph) and that cellulose acetate (CAC) is a suitable candidate (pg. 5, line 15).
Furthermore, Hu does suggest that the heat regulating material may be a cellulose derivative (¶ [0029], last 2 lines).
Clark teaches a solid-solid (title) phase change material (cellulose acetate, ¶ [0033] for a thermal barrier layer (102)) that absorbs heat (¶ [0003]) that may be used in electronics (¶ [0020], 7 lines from the bottom) because it doesn’t suffer from leakage (liquid), volume expansion and/or flammability concerns (¶ [0020]).
Since this is the same material as used by applicant (see claim 5 and specification page 5, line 13. Then it would have the same properties.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the claimed cellulose acetate which has the claimed properties for the solid phase change material of Hu, as taught by 
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try cellulose acetate (which has the claimed properties) for the phase change material of Hu, since it is a known method of absorbing heat and there is a reasonable expectation of success (MPEP 21431E).
The method of claim 10 is obvious in light of the structure of Hu, as modified by Clark. As illuminated in the arguments below, the fact that Clark does not disclose that the cellulose product is a solid-solid phase change material is moot since Hu needs a thermal barrier and Clark provides it with cellulose acetate which is a solid-solid phase change material inherently.
Regarding Claim 3, Hu discloses: wherein a content of the solid phase change material is from 10 parts by weight to 80 parts by weight with respect to 100 parts by weight of the color conversion functional layer (¶ [0042], 20%= 20/100).
Regarding Claim 5, Hu discloses using cellulose derivatives (¶ [0176] last 2 lines but fails to disclose: wherein the cellulose-based polymer is at least one polymer selected from cellulose diacetate (CDA), carboxymethyl cellulose (CMC), cellulose acetate (CAC) and cellulose ether (CET). Also, Hu discloses, in the abstract, a concern on thermal regulation of a wavelength conversion film.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the claimed cellulose acetate for the solid phase change material of Hu, as taught by Clark, because it is known to absorb heat  and in the solid form used by Clark, does not cause leakage problems and furthermore, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125USPQ 416.
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to try cellulose acetate for the phase change material of Hu, since it is a known method absorbing heat and there is a reasonable expectation of success (MPEP 21431E).
Regarding Claim 6, Hu discloses: wherein the color conversion functional layer includes a color conversion layer and the solid phase change material is included in the color conversion layer (¶ [0125], last 2 lines, dispersed).
Regarding Claim 7, Hu discloses: wherein the color conversion functional layer (wavelength conversion + phase change) (101,102,104) includes a color conversion layer (101,104) and a phase transformation layer (102), and the solid phase 
Regarding Claim 8, Hu discloses: further comprising a protective film on the color conversion functional layer, (¶ [0032] discloses it may be encapsulated and ¶ [0139] discloses a protective cover.
Regarding Claim 9, Hu discloses: wherein the color conversion functional layer includes an organic fluorescent dye, and wherein the organic fluorescent dye includes
any one or more of BODIPY-based derivatives, acridine-based derivatives, xanthene-based derivatives, arylmethane-based derivatives, coumarin-based derivatives, polycyclic aromatic hydrocarbon-based derivatives, polycyclic hetero aromatic-based derivatives, perylene-based derivatives (embodiment 34, ¶ [0176]).
Regarding Claim 11, Hu discloses: wherein the forming of a color conversion functional layer includes, mixing a resin (¶ [0221], line 4), a solvent (line 5), the solid phase change material (line 7) and an organic fluorescent dye (line 6, chromophore, ¶ [0076] disclose it can be perylene dye) to prepare a resin solution (it has resin in it); coating the resin solution on the substrate to form forming a color conversion functional layer (¶ [0127]) including the solid phase change material (thermal regulating, ¶ [0127]); and drying the color conversion functional layer including the solid phase change material formed on the substrate film (anything that is coated is in liquid form and has to dry). Furthermore, Hu calls it a solid so it has been dried. Also, the last half of ¶ [0133] discloses drying with heat to remove the solvent.
Regarding Claim 12, Hu discloses: wherein the forming of a color conversion functional layer includes, forming a color conversion layer on the substrate film (¶ [0126]); and forming a phase transformation layer including the solid phase change
material on the color conversion layer (¶ [0131] discloses they may be formed separately).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (200) in view of Clark (278) and further in view of Epstein et al (US PG Pub. No. 2006/0291238, previously cited).
Regarding Claims 13-14, Hu fails to disclose: a backlight unit comprising the color conversion film and a display apparatus comprising the backlight unit.
Epstein teaches, at least in figures 10A and 10b: a backlight unit (in a display device, last line of the abstract) comprising the color conversion film (1022, ¶ [0123]) (1012 is the light guide of the backlight) in order to produce light of different colors (¶ [0123]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to use the conversion layer of Hu, as modified by Clark, in a display backlight, as taught by Epstein, in order to produce light of different colors.
Response to Arguments
Applicant’s arguments presented 06/24/2021 are moot since claim 1 has been amended to include claim 2 and the combination has been amended to be more 
Applicant argues that Clark fails to disclose cellulose acetate as a solid-solid phase change material, the point is moot. Clark discloses it as a thermal barrier material in paragraph [0033] and that is what is needed by Hu. The solid-solid phase change property and the claimed transition temperature range are inherent properties of the cellulose acetate, as verified by applicant’s specification.
 Therefore, this action is made final.

CONTACT INFORMATION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/DONALD L RALEIGH/
Primary Examiner, Art Unit 2879